PARR, J.
Epitomized Opinion
First Publication of this Opinion
This was an action to restrain the Sheriff of Mahoning county from levying an execution on the goods and chattels of one Everstine. The execution so issued was upon a judgment claimed to have been rendered by Sexton, a Justice of the Peace. The evidence disclosed that in March, 1921, the Cash Register Company filed a bill of particulars in the court of the Justice of Peace asking judgment against Everstine in the sum of $236.48. At the hearing the parties attempted to agree upon a suitable date for a trial, but no definite arrangement being made the Justice mlade ■ an entry of confession of judgment. It was upon this judgment that the execution in question was issued. As the injunction was granted, the defendant appealed. In affirming the decree of the lower court, the Court of Appeals held:
1. The entry of the judgment really amounted to no judgment because nothing was determined and the entry of the alleged judgment is simply a statement invalid and of no effect so far as a judgment is concerned, because it was not a final determination of the rights of the parties in that it does not affirm, that a legal liability does or does not exist; therefore, the injunction was properly granted.